DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The examiner contacted attorney David E. Henn over the phone on 03/11/2021 to address some minor error regarding the restriction requirement that was mailed on 12/10/2020. An agreement was reached that the restriction requirement from 12/10/2020 be replaced with a new restriction requirement and applicant’s attorney have provisionally elected embodiment 1 of figs. 7-8 (claims 1-10) without traverse. The new restriction requirement replacing the previous one will be mailed with the office action below. 
Election/Restrictions
This application contains claims directed to the following patentably distinct species of species 1 of embodiment of figs. 7-8 (claims 1-10), and species 2 of embodiment of figs. 1-6 (claims 11-20). The species are independent or distinct because claims to the different species recite mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 9 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 6-7, 9 and recites the limitation "active region" in line 4 of claims 1 and 9, and lines 1 of claims 6 and 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 5 and 8-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miyazawa, US 2019/0288064. 
Regarding claim 1, as best the examiner is able to ascertain the claimed invention Miyazawa teaches a device (fig. 3 and related text), comprising: a first gate structure (7C) above an active semiconductor layer (2/1); a second gate structure (7b) adjacent a first side of the first gate structure (7c); a third gate structure (7d) adjacent a second side of the first gate structure (7c); an emitter (4d) of a bipolar transistor positioned in the active semiconductor layer (2) between the first gate structure (7c) and the second gate structure (7b); a collector (1) of the bipolar transistor positioned in the active semiconductor layer between the first gate structure and the third gate structure (region 1 extends the 
Regarding claim 5, Miyazawa teaches the emitter comprises a first raised portion (raised downward from the upper surface of the substrate), the collector comprises a second raised portion (raised from the bottom of 1), and the base contact comprises a third raised portion (5d/5e raised down from the upper surface of 2). 
Regarding claim 6, as best the examiner is able to ascertain the claimed invention Miyazawa teaches the active semiconductor layer (2) has a cross-shaped horizontal cross-section (fig. 3).  
Regarding claim 7, as best the examiner is able to ascertain the claimed invention, Miyazawa teaches the active semiconductor layer (2) has a dumbbell-shaped horizontal cross-section.
 Regarding claim 8, Miyazawa teaches comprising silicide regions positioned on the base, the emitter, and the first base contact (gate electrodes 7a-7e comprise silicide [0048], since the base, the emitter and the first base contact are formed below the gate, Miyazawa teaches silicide regions positioned on the base, the emitter and the first base contact as claimed).  
Regarding claim 9, Miyazawa teaches (fig. 3 and related text) a method, comprising: forming a first gate structure (7c) above an active semiconductor layer (2/1); forming a second gate structure (7b) adjacent a first side of the first gate structure (7d); forming a third gate structure (7d) adjacent a second side of the first gate structure (7c); forming an emitter (4d) of a bipolar transistor in the active semiconductor layer (2) between the first gate structure (7c) and the second gate structure (7b); forming a collector (1) of the bipolar transistor in the active semiconductor layer between the first gate (7d) structure and the third gate structure (7d) (region 1 spans the length of the device, hence between first and third gate structure); and forming a first base contact (5d/5e) contacting the active region (2) .   
Claims 2-4 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653.  The examiner can normally be reached on 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMUEL A GEBREMARIAM/
Primary Examiner, Art Unit 2811